Citation Nr: 1749144	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  07-11 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a separate disability compensation evaluation for headaches that have been determined to be related to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1976 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2008, the Veteran testified at a Board hearing before the undersigned; a transcript is included in the record.

This matter was previously before the Board in November 2009 and June 2011, where it was remanded for additional development.

In April 2016, the Board denied the Veteran's claim for service connection for a headache disability other than service-connected post-surgical headaches.  That month the Veteran certified an appeal of the Board's decision to the Court of Appeals for Veterans Claims (Court).  

In April 2017, the Court's Memorandum Decision found that the Board should have addressed whether the Veteran is entitled to additional compensation for service-connected headaches as separate from his service-connected seizure disorder.  The Court observed that the Diagnostic Code that the Veteran's seizure disorder was rated under, Diagnostic Code 8910, did not consider headaches as a criteria.  Pursuant to 38 U.S.C.A. § 7252(a) (West 2014), the Court modified the issue before the Board from "entitlement to service connection for a separate headache disability" to "entitlement to a separate disability compensation evaluation for headaches that have been determined to be related to a service-connected disability," and remanded the claim back to the Board for reajudication.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In compliance with the Court's April 2017 Memorandum Decision, the Board notes that the issue before it is to determine whether the severity of the Veteran's headaches warrants a separate compensable rating as secondarily service-connected disability.  The Board observes that the claims file does not contain a recent VA examination regarding the severity of the Veteran's headache disability, so an examination is requested prior to the adjudication directed by the Court. 

Accordingly, the case is REMANDED for the following action:

1. Please obtain all outstanding records of VA and non-VA headache treatment.

2.  After completion of the above, please arrange for a VA examination to evaluate the nature and severity of the Veteran's service-connected headache disorder, to include migraines.  The examiner is to take as fact that the Veteran has a headache disorder, to include migraines, that is secondary to his service-connected seizure disorder.  The examiner is also to take as fact that all of the Veteran's headache symptoms are related to his service-connected headache disorder.  All manifestations of headaches, to include migraines or related/similar symptoms, must be assessed.  The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

3. Finally, the RO is to adjudicate whether the Veteran is entitled to a separate disability compensation evaluation for headaches that have been determined to be related to his service-connected seizure disorder.  The RO is to rate any and all headache symptomology as one headache disability.  If the claim remains denied, the RO is to issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




